Citation Nr: 1234331	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-23 470	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Propriety of recoupment of severance pay from compensation benefits.   

2.  Entitlement to service connection for cervical and thoracic spine arthritis as secondary to service-connected disabilities.  

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder scapula-thoracic crepitus and bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION


The Veteran served on active duty from August 2001 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which originally had jurisdiction over this appeal, and Pittsburgh, Pennsylvania, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

A Travel Board hearing was held in March 2012 in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for cervical and thoracic spine arthritis as secondary to service-connected disabilities, and entitlement to an initial rating in excess of 10 percent for right shoulder scapula-thoracic crepitus and bursitis are being REMANDED to the RO via the Appeals management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 2001 to December 2003.  

2.  On March 15, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of propriety of recoupment of severance pay from compensation benefits is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of propriety of recoupment of severance pay from compensation benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 20111); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issue of the propriety of recoupment of severance pay from compensation benefits.  


ORDER

The appeal is dismissed as to the issue of the propriety of recoupment of severance pay from compensation benefits.  



REMAND

Service connection is in effect for right and left shoulder disorders.  Review of the service treatment records (STRs) reflects that during service he had left shoulder problems for which he underwent surgery.  He also occasionally had right shoulder problems.  

Shortly after service, in a January 2004 rating decision, service connection was established for chronic left shoulder pain, status post superormedial partial scapular resection, and a 20 percent rating was assigned.  Service connection was also established for migraine headaches and for a fracture of the 4th metacarpal of the right hand.  Service connection was granted for right shoulder scapula-thoracic crepitus and bursitis in a September 2008 rating decision.  

Post service records reflect that the Veteran has been shown to have mild degenerative changes in the cervical spine.  Specifically, it is noted that VA March 2009 cervical spine X-ray showed mild degenerative changes with marginal osteophyte formation and sclerosis with relative narrowing of disc space.  There was mild right C4-C5, C5-C6, and C6-C7 neural foraminal narrowing.  The left neural foramina were patent.  

VA records include a VA examination in August 2010.  There was limited range of motion in both shoulders, and the final diagnoses included chronic left superormedial partial scapular resection with surgical scar and residual pain and right shoulder scapulothoracic crepitus and bursitis.  

A VA physician's assistant has submitted statements (July 2010 and August 2011) indicating that the Veteran continues to be seen for shoulder symptoms, as well as cervical spine complaints.  The Veteran reiterated at the Travel Board hearing in March 2012 that he continued to be seen for his shoulder and cervical spine complaints.  (Hrg Tr. at pg. 16.)  He also testified that his condition had worsened since last examined.  (Hrg. Tr. at p. 7.)  

It is the Board's conclusion that additional VA examination is necessary to address the claims on appeal.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

	1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for arthritis of the cervical and thoracic spine and right shoulder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the Veteran's arthritis of the cervical/thoracic spine.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner provide an opinion as to the following:  

a.  Whether it is at least as likely as not (at least 50 percent likely) that a disease or injury in service caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) the Veteran's arthritis of the cervical and/or thoracic spine.  In doing so, the examiner should reference the Veteran's service treatment records which reflect extensive shoulder problems (for which service connection has already been established).  The examiner should specifically address whether altered biomechanics as a result of the Veteran's right and left shoulder disabilities caused him to develop arthritis in the cervical and/or thoracic spine.  A complete rationale for the examiner's conclusions should be set forth.  

b.  It is also requested that the VA examiner indicate all present symptoms and manifestations attributable to the service-connected right shoulder disability.  In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.  

If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should fully explain why this is the case.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for arthritis of the cervical and thoracic spine, as well as the claim for an initial rating in excess of 10 percent for right shoulder scapula-thoracic crepitus and bursitis.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


